446 F.2d 891
In the Matter of PIONEER BOOK PUBLISHERS, INC., Bankrupt.John NICHOLAS, Trustee, Appellant,v.PUBLISHERS COLLECTION SERVICE, INC., etc., the Miami National Bank, etc., Appellee.
No. 71-1639 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 7, 1971.
Rehearing Denied October 1, 1971.

Appeal from the United States District Court for the Southern District of Florida, 320 F. Supp. 1200, James Lawrence King, Judge.
Allen Kornblum, Miami, Fla., Stanley D. Caidin, Caidin, Rothenberg, Kogan & Kornblum, North Miami Beach, Fla., for appellant.
Robert L. Floyd, L. Edward McClellan, Jr., Miami, Fla., Harrison & Kornbluh, Frates, Floyd, Pearson & Stewart, Miami, Fla., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.;See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I.


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966